      Case 4:20-cv-02222-MWB Document 47 Filed 08/11/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUREKA RESOURCES, LLC,                           No. 4:20-CV-02222

            Plaintiff,                           (Judge Brann)

      v.

HOWDEN ROOTS LLC,

           Defendant.

                                   ORDER

     AND NOW, this 11th day of August 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant Howden Roots LLC’s motion to dismiss (Doc. 17) is

           DENIED.

     2.    Defendant shall file an answer no later than August 25, 2021.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          Chief United States District Judge
